Rost, J.
The facts of this case are substantially the same as those in the case of L. A. Davis, adm'x. v. Charles H. Davis, just determined. The plaintiff sues upon a promissory note of the defendant, and claims also from him the hire of certain slaves. The defendant having failed to appear, a judgment by default was taken against him, and, after the legal delays, made final, without any proof of the plaintiff’s claim. For the reasons given in the case of Davis, the judgment, so far as it allows the hire of slaves, must be reversed.
It is ordered, that the judgment, in this case be reversed. It is further ordered, that the plaintiff recover from the defendant the sum of eight hundred dollars, with 8 per cent, interest, from the 1st Januaiy, 1850, till paid, subject to the following credits, to wit: $100, paid 17th February, 1851; $222 78, paid 23d August, 1851; $100, paid December 15th, 1851.
It is further ordered, that upon the claim for the hire of slaves, there be judgment against the plaintiff as of nonsuit.
It is further ordered, that the defendant pay the costs of the District Court, and the plaintiff those of this appeal.